DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for the pilot program.  Therefore, the response is being reviewed under pre-pilot practice.
Examiner notes the amendment filed 01 FEB 2022.  The amendment will not be entered after final for the following reasons:
The proposed amendments raise new issues that would require further search and/or consideration (e.g. new Claims 34 and 35, Claim 22 being limited to ALD).
The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.
The proposed amendments present additional claims without canceling a corresponding number of finally rejected claims (Claims 34 and 35 were added, and no claims were canceled in response).

Response to Arguments
Applicant’s arguments in regards to Claims 1 (all), 3 (all), and 22 (as regards Kim ‘468) (Pages 7-8) are predicated on the amendment being entered, as are the first 
Applicant argues (Page 8) that Kanjolia ‘780 does not teach how to lower the resistivity of its deposited film.  Examiner notes that Kim ‘468 is presently relied upon for this teaching; therefore, Kanjolia ‘780 is not required to address it further.
Applicant argues (Page 9) that there is no motivation to modify Kanjolia ‘780 to arrive at the claimed method of Claims 9 and 28.   Examiner respectfully disagrees; PG 0003 of Kanjolia ‘780 discloses that cycle repetition in ALD controls final thickness.  It is therefore obvious to control the ALD deposition process such that a film of any desired final thickness is obtained.
Applicant does not specifically argue any other claim pending in the application.  In the absence of arguments which clearly identify how a claim limitation distinguishes over the prior art, Examiner maintains the propriety of the rejections of the unaddressed claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712          

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712